Exhibit 10(ai)(2)

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Second Amendment to Purchase and Sale Agreement is dated as of this 31st
date of January, 2006 between RICHARDSON ELECTRONICS, LTD., a Delaware
corporation (“Seller”) and TAB Construction Company, an Illinois corporation
(“Purchaser”).

R E C I T A L S

WHEREAS, Seller is the owner of fee simple title, free and clear of all liens
and encumbrances except for the Permitted Exceptions, of that certain to real
estate located in the City of Geneva, Kane County, Illinois, commonly known as
715 Hamilton Street, Geneva, Illinois and has executed a Purchase and Sale
Agreement dated August 4, 2005 with Purchaser in the connection with the sale of
the Property as defined therein to Purchaser (the “Purchase Agreement”);

WHEREAS, on December 16, 2005, Seller and Purchaser executed the First Amendment
to Purchase and Sale Agreement (the “First Amendment”) and have decided to
further amend the Purchase and Sale Agreement as amended by the First Amendment.

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, parties shall hereby agree as follows:

1.    DUE DILIGENCE PERIOD. Notwithstanding anything to the contrary contained
in the Purchase Agreement, the parties have agreed that the Due Diligence Period
be extended until April 30, 2006; provided that, such Due Diligence Period shall
be extended only with respect to investigation related to the following items,
the Purchaser being satisfied with the Property on all other conditions:

 

  •   Wipe test for Thorium (arising out of State of Illinois requirement to
remove location from Richardson Electronics license)

 

  •   Purchaser’s ability to successfully negotiate an agreement with the
Village of Geneva to acquire the 75 foot strip owned by the Village and
adjoining the Property, to the East.

and provided that, Purchaser diligently pursues such investigation.

2.    CLOSING DATE. Notwithstanding anything to the contrary contained in the
Purchase Agreement, the parties have agreed to close the transaction on or
before May 15, 2006. Time is of the essence with respect to said closing date
due to Seller’s the desire to close the transaction by the end of Seller’s
fiscal third quarter; provided however that the parties shall accelerate the
closing to a mutually agreeable date upon the satisfactory resolution of the
foregoing due diligence items.

3.    FULL FORCE AND EFFECT. As otherwise set forth herein, the Purchase
Agreement remains in full force and effect.



--------------------------------------------------------------------------------

4.    COUNTERPARTS. This Amendment may be executed in counterparts, both of
which when taken together shall constitute a single original.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date and year first written above.

SELLER:

Richardson Electronics, Ltd., a Delaware corporation

/s/ Edward J. Richardson                                             

By: Edward J. Richardson

Title: CEO

PURCHASER:

TAB Construction Company

/s/ Tracy A. Burnidge                                                   

By: Tracy A. Burnidge

Title: President